Citation Nr: 1615617	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  14-29 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for clear cell carcinoma of the lungs, claimed as respiratory cancer, due to herbicide exposure.

2.  Entitlement to service connection for renal cell carcinoma, claimed as kidney cancer, due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before a Veterans Law Judge at a Board videoconference hearing in December 2015.  A transcript of that hearing is of record.

This claim was previously remanded by the Board for further development in December 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the pendency of the appeal but after the appeal was certified and transferred to the custody of the Board, the Board received confirmation that the appellant died in February 2016.






CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (3); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  The Board received notice that the Veteran died in February 2016.  That notice was received after the appeal was certified and transferred to the custody of the Board.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans Benefits Improvements Act of 2008, Pub. L. No.110- 3889, § 212, 112 Stat. 4145, 4151 (2009) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or as of October 10, 2008).

As provided for in this provision, a person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  The Secretary of VA will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision).

The Board notes that the Veteran's widow filed a statement in March 2016 indicating that she wished to be considered as "substitute claimant."  The RO responded in April 2016 by noting its receipt of her correspondence but adding that "VA regulations now require all claims to be submitted on a standardized form."  In order for VA to start processing her claim, she was told that she needed to complete, sign, and return a VA Form 21P-0846, Application for Request for Substitution of Claimant Upon Death of Claimant.  No action has since been taken.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


